430 F.2d 935
PAN AMERICAN PETROLEUM CORPORATION et al., Plaintiffs-Appellees,v.Jack DIAMOND and Billy Joe Smith, Defendants-Appellees,v.Robert G. COX et al., Intervenors-Appellants.
No. 29737 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
August 27, 1970.
Rehearing Denied September 29, 1970.

C. Sidney McClain, Dallas, Tex., for Intervenors.
Mark Martin, Mike Joplin, Edwin A. Collier, Dallas, Tex., Carl H. King, Tulsa, Okl., for Pan American Petroleum Co.
A. B. Conant, Jr., Dallas, Tex., for Diamond, and others.
Appeal from United States District Court, for the Northern District of Texas, William M. Taylor, District Judge.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al., 5th Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)